Name: Commission Regulation (EEC) No 890/90 of 6 April 1990 amending Regulation (EEC) No 2964/89 fixing depreciation percentages to be applied when agricultural products are bought in as regards paddy rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 90 Official Journal of the European Communities No L 92/31 COMMISSION REGULATION (EEC) No 890/90 of 6 April 1990 amending Regulation (EEC) No 2964/89 fixing depreciation percentages to be applied when agricultural products are bought in as regards paddy rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the finan ­ cing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 787/89 (2), and in particular Article 8 thereof, Whereas, pursuant to Article 8 of Regulation (EEC) No 1883/78 , the Commission fixed by Regulation (EEC) No 2964/89 (3) the depreciation percentage corresponding at most to the difference between the buying-in price and the foreseeable disposal price for the product concerned ; Whereas the trend in the situation for rice suggests that quantities of that product will be bought in by the inter ­ vention agencies ; whereas a depreciation coefficient to be applied on buying-in should accordingly be fixed for that product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2964/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 216, 5. 8 . 1978, p. 1 . (l) OJ No L 85, 30. 3 . 1989, p. 1 . (3) OJ No L 281 , 30. 9 . 1989, p. 101 . No L 92/32 Official Journal of the European Communities 7. 4. 90 ANNEX 'K' depreciation coefficients (Article 8 (3) of Regulation (EEC) No 1883/78), to be applied to the monthly buying-in values Products 'K' Coefficient  Breadmaking common wheat  Non-breadmaking common wheat  Barley  Rye  Durum wheat  Maize  Grain sorghum  Paddy rice  Sunflower seed  Rape seed  Olive oil  Community without Spain  Spain  Sugar  Butter  Skimmed-milk powder  Beef  Alcohol as referred to in Article 40 (1 ) of Council Regulation (EEC) No 822/87 (')  Tobacco 0,55 0,55 0,55 0,55 0,55 0,55 0,55 0,40 0,50 0,50 0,45 0,30 0,50 0,50 0,40 0,50 0,70 0,65 (') OJ No L 84, 27. 3. 1987, p. 1 .